                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,
                                                     CR 19-43-M-DWM
              Plaintiff,

       vs.

 ALLAN ROY GOODMAN,
                                                            ORDER           FILED
                                                                             DEC 1 2 2019
              Defendant.                                                  Cieri<, U.S Diitrict Court
                                                                            District Of Montana
                                                                                  Missoula


      Defendant Allan Roy Goodman is charged with five drug offenses, two

firearm offenses, and one count of obstructing justice by retaliating against an

informant. (Doc. 52.) He seeks to suppress the evidence gathered as a result of

five search warrants on the ground that the warrant affidavits failed to establish the

requisite reliability of the confidential informants used. (Doc. 66.) The

government opposes the motion. (Doc. 73.) A hearing was held on December 12,

2019, and the government called FBI Special Agent Levi Kroschel. For the

reasons stated below, Goodman's motion is denied.

                                     ANALYSIS

      Goodman seeks to suppress the evidence gathered as a result of five separate

warrants, three issued by a state district judge and two issued by a United States

magistrate judge. "The burden is on the defendant who seeks to suppress evidence

obtained under a regularly issued search warrant to show the want of probable
                                          1
cause." Chin Kay v. United States, 311 F.2d 317, 321 (9th Cir. 1962). The

warrants are addressed in tum.

I.     Controlled Buys

       The first three warrants Goodman challenges were issued by the state court

and authorized audio recordings of controlled buys by an informant. (See Docs.

67-1, 67-2, 67-3.) Such recordings are specifically permitted by statute, see 18

U.S.C. § 2511(2)(c), and Goodman has no Fourth Amendment privacy interest in

what he voluntarily stated to a cooperating individual who consented to the

recording, see United States v. White, 401 U.S. 745, 749-51 (1971); United States

v. Wahchumwah, 710 F.3d 862, 867 (9th Cir. 2013). Nor would suppression be

appropriate under Montana law because "evidence obtained from a consensual

wiretap conforming to 18 U.S.C. § 2511(2)(c) is admissible in federal court

proceedings without regard to state law." United States v. Adams, 694 F.2d 200,

201-02 (9th Cir. 1982). Thus, Goodman's challenges to the first three warrants

fail as a matter of law.

II.   Pen Register

      The fourth warrant was issued by a federal magistrate and authorized the

collection of location data from Goodman's cellular telephone. (See Doc. 67-4.)

The government has stated that "[t]here was no evidence obtained from this

warrant and none to be presented at trial." (Doc. 73 at 2.) Accordingly,

                                         2
Goodman's challenge to this warrant is moot.

III.   Garage Search

       Based on the foregoing, the only warrant at issue involves the search of

Goodman's detached garage at 4700 Mullan Road. (See Doc. 67-5.)

       A.    Legal Standard

       "A magistrate judge's finding of probable cause is entitled to great

deference" and a search warrant will not be invalidated if the judge "had a

'substantial basis' for concluding that the supporting affidavit established probable

cause." United States v. Reeves, 210 F.3d 1041, 1046 (9th Cir. 2000) (internal

quotation marks omitted). "Probable cause exists when the magistrate judge finds

that, considering the totality of the circumstances, there is a fair probability that

contraband or evidence of a crime will be found." Id. (internal quotation marks

and alteration omitted).

       The determination of whether information provided by confidential

informants establishes probable cause is assessed under the totality of the

circumstances. Illinois v. Gates, 462 U.S. 213, 238 (1983). Under this standard,

"[e]vidence bearing on the veracity of the informant and his basis of knowledge is

considered together with other relevant evidence." United States v. Angulo-Lopez,

791 F.2d 1394, 1396 (9th Cir. 1986). An informant's "veracity" or trustworthiness

may be established by showing that the informant "provided accurate information


                                           3
on past occasions," the informant made "admissions against penal interest," or

there was "independent police corroboration of the information provided." Id. at

1397; accord United States v. Rowland, 464 F.3d 899, 907-908 (9th Cir. 2006).

The "basis of knowledge" prong "requires that the affiant set forth the underlying

circumstances that led the informant to believe that criminal activity was

occurring; a mere conclusory allegation that a suspect was engaging in criminal

activity is insufficient." Angulo-Lopez, 791 F.2d at 1397. "[A] weakness in either

the 'veracity' or 'basis of knowledge' prong is not fatal to a finding of probable

cause, as long as the issuing magistrate had a 'substantial basis' for the finding."

Id. at 1396.

      B.       Analysis

      On September 10, 2019, Special Agent Kroschel applied for a search

warrant for Goodman's garage at 4700 Mullan Road. (Doc. 67-5 at 8-22.) The

affidavit is based primarily on the information provided by four confidential

informants whose identities were known to law enforcement. Based on the

information contained in the four comers of the warrant affidavit, 1 there was

sufficient probable cause for the search warrant.



1
  Special Agent Kroschel's testimony at the suppression hearing merely
established that the statements made in the warrant were accurate and not
misleading. That testimony was not considered in assessing whether sufficient
information was provided in the affidavit itself to establish probable cause.
                                          4
            1.     CSl

      The affidavit states that CS 1 "has provided reliable information in the past,

[and] provided information on Allan Goodman." (Doc. 67-5 at, 5.) CSl

identified Goodman "as a heroin supplier in Missoula" and explained that

"Goodman became a supplier after his son, Stephen Goodman, was federally

indicted and sentenced to prison in January 2018 for selling heroin in the Missoula

area." (Jd.) On July 16, 2019, CSl personally observed Goodman sell one ounce

of heroin and an eight-ball ofmethamphetamine to a third party at Goodman's

shop on Mullan Road. (Jd. at, 11.) On July 31, 2019, Goodman contacted CS 1

inquiring whether CS 1 knew anyone who wanted to purchase heroin or a gun. (Jd.

at, 14.) On August 1, 2019, CSl went to Goodman's shop and personally

observed two black pistols and 1/8-ounce of heroin and overheard Goodman

talking about a Ruger LCP .380 pistol. (Jd. at, 15.) CSl also identified the 4700

Mullan Road garage on a drive by and said that Goodman had cameras both inside

and out. (Jd. at, 16.) CSl went to Goodman's garage again on August 30, 2019

at Goodman's request and, while there, observed a gun and several grams of

heroin. (Jd. at, 18.) CSl believed Goodman received the gun from another

individual in exchange for heroin. (Id.) CS 1 also observed a monitor inside the

garage the provided views of both the parking area and the garage. (Jd.)

      The affidavit provides sufficient grounds to assess the veracity and basis of

                                          5
knowledge of CSl 's information. Most ofCSl 's information is based on personal

observations of Goodman. Those observations, including Goodman's involvement

with firearms and in drug transactions, is corroborated by the information provided

by the other informants. CSl 's knowledge of the garage location was also

corroborated by law enforcement. The allegation regarding Goodman's son, while

likely not the result of direct knowledge, can also be independently corroborated

by court records.

             2.     CS2

      The affidavit states that CS2 "has provided reliable information during the

course of this investigation." (Doc. 67-5 at 16.) CS2 was interviewed on June 12,

2019, and identified Goodman as a methamphetamine supplier in Missoula. (Id.)

Approximately one week prior to the interview, CS2 personally observed

Goodman with five to seven ounces of methamphetamine concealed in a bag in his

vest pocket while they were inside Goodman's garage. (Id.) CS2 described the

garage's location on Mullan Road "near a bird sanctuary" and said that Goodman

used it as a mechanics shop. (Id.) CS2 admitted to obtaining a half-ounce of

methamphetamine from Goodman every two to three days for $300-450 and to

having purchased a half ounce of methamphetamine five or six times from

Goodman in the preceding three weeks. (Id. at 17.) CS2 reported that Goodman

was traveling to Washington to transport drugs back to Montana in order to sell

                                         6
them and that Goodman has said that he obtains three pounds of methamphetamine

and three "pieces" (street slang for one ounce) of heroin on every trip. (Id. at, 8.)

      The affidavit provides sufficient grounds to assess the veracity and basis of

knowledge ofCS2's information. Most ofCS2's information is based on personal

observations of Goodman. CS2 admits to having purchased drugs from Goodman

and CS2's observations are consistent with those provided by CS 1. CS2 also

accurately described the location of the garage.

             3.    CS3

      The affidavit states that CS3 "has provided reliable information." (Doc. 67-

5 at , 9.) CS3 also identified Goodman as a methamphetamine and heroin supplier

in Missoula, describing him as "the largest heroin supplier in Missoula." (Id. at

,, 9-10.) CS3 further stated that Goodman "frequented hotels and his shop" on

Mullan Road and that two days prior, Goodman had three firearms. (Id. at, 10.)

CS3 admitted to purchasing half- and one-ounce quantities of heroin from

Goodman, and CS3 was later federally indicted for drug possession. (Id.)

      The affidavit provides sufficient grounds to assess the veracity and basis of

knowledge of CS3's information. The basis of CS3's knowledge is the admission,

against CS3 's own penal interest, to the direct purchase of drugs from the

defendant. Even if that admission is tempered by the fact that CS3 was criminally

charged (so may have a motive to cooperate), CS3's other statements, i.e., that

                                          7
Goodman is a drug supplier, has firearms, and has a shop on Mullan Road, were all

corroborated by the statements of the other informants.

             4.    CS4

      The affidavit states that "CS4 has been deemed reliable by the [Missoula

Drug Task Force] personnel." (Doc. 67-5 at, 12.) The affidavit indicates that

CS4 was involved in three different controlled buys with Goodman, and has

purchased more than one ounce of suspected methamphetamine from him. (Id. at

,, 12-13.) The affidavit provides sufficient grounds to assess the veracity and

basis of knowledge of CS4' s information, primarily because it describes law

enforcement's direct surveillance of his purchase of methamphetamine from

Goodman.

             5.    Totality

      The affidavit also provides a brief description of Goodman's criminal

history, identifying him as a prohibited person under 18 U.S.C. § 922. (Doc. 67-5

at, 17.) Unlike the "conclusory statement[s]" warned of in Gates, the affidavit

provides both a basis for both the informants' respective knowledge and veracity.

See 462 U.S. at 239. It is not "a mere ratification of the bare conclusions of

others." Id. Considered as a whole, the warrant affidavit provides a substantial

basis for the judge's finding that there was probable cause to believe Goodman had

illegal firearms and drugs at his shop on Mullan Road. Angulo-Lopez, 791 F .2d at

                                          8
1397.

                                 CONCLUSION

        Based on the foregoing, IT IS ORDERED that Goodman's motion to

suppress (Doc. 66) is DENIED.
                       J,-,
      DATED this l i aay of December, 2019.




                                      9
